02/03/2022



                                                                                   Case Number: DA 21-0611


         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                   Supreme Court Cause No.:
                                                         DA-21-0611
In the Matter of Guardianship of: S.C.T., a
Minor Child

LOGAN HERMAN,                                   Order Continuing Deadline for
                                                Appellant to File Opening Brief
              Appellant,

       vs.

CHRISTA TURNQUIST and LOREN
TURNQUIST.

              Appellees.


      Based on Appellant’s Unopposed Motion to Continue Deadline to File

Opening Brief and good cause appearing, it is HEREBY ORDERED:

   1. Appellant’s Unopposed Motion to Continue Deadline to File Opening Brief

      is GRANTED.

   2. The deadline for Appellant to file her Opening Brief is continued for sixty

      (60) days, and until April 18, 2022.



   DATED this ____ day of ____________, 2022.


                                              _______________________________
                                                                  For the Court


                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             February 3 2022